 Case: 5:18-cr-00106-GFVT-MAS Doc #: 393 Filed: 01/25/21 Page: 1 of 13 - Page ID#:
                                     10914



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF KENTUCKY
                                       CENTRAL DIVISION
                                          LEXINGTON

                                                   )
UNITED STATES OF AMERICA,                          )
                                                   )
          Plaintiff,                               )       Crim. No. 5:18-cr-00106-GFVT-MAS-1
                                                   )
v.                                                 )
                                                   )          MEMORANDUM OPINION
GERALD G. LUNDERGAN, et al.,                       )
                                                   )                  &
          Defendants.                              )                ORDER
                                                   )


                                            *** *** *** ***

            This matter is before the Court on Defendant Gerald G. Lundergan’s Motion for Release

     Pending Appeal. [R. 377.] For the reasons that follow, Mr. Lundergan’s motion will be

     GRANTED.

                                                       I

            After a five-week trial, a jury found Mr. Lundergan guilty on all ten counts of the

     indictment, including conspiracy to commit offenses against the United States in violation of 18

     U.S.C. § 371, unlawful campaign contributions of $25,000 or more in violation of 52 U.S.C. §

     30118 & 30109(d)(1)(A)(i), and false statements, aiding and abetting in violation of 18 U.S.C. §

     1001(a)(2) & 2. [R. 362.] On July 21, 2020, Mr. Lundergan was sentenced to a term of

     incarceration of twenty-one months to be followed by two years of supervised release. Id. at 3–

     4. Mr. Lundergan was ordered to self-surrender on February 9, 2021. Id. at 3.

            On August 6, 2020, Mr. Lundergan filed a Motion for Release Pending Appeal. [R. 377.]

     In support of his motion, Mr. Lundergan argues that he is not a flight risk and does not pose a

     danger to the safety of others, his appeal is not being made for the purpose of delay, and his
Case: 5:18-cr-00106-GFVT-MAS Doc #: 393 Filed: 01/25/21 Page: 2 of 13 - Page ID#:
                                    10915



appeal raises substantial questions of law or fact likely to result in reversal or a new trial if

granted. Id. at 1. Specifically, Mr. Lundergan makes the following three arguments: (1) there is

a substantial question relating to the constitutionality of the contribution ban as applied to Mr.

Lundergan; (2) failing to adequately distinguish between “contributions” and “expenditures” in

the jury instructions presents a substantial question; and (3) the admission of other-acts evidence

from prior elections presents a substantial question. Id. at 8, 13, 16. The Government argues

that Mr. Lundergan is a flight risk and that none of the arguments in his appeal raise a substantial

question of law or fact. [R. 384 at 1.] On November 2, 2020, Mr. Lundergan filed a Motion to

Supplement the Filing in Support of Motion for Release Pending Appeal with the brief he filed

with the Sixth Circuit. [R. 389.] On January 7, 2021, Mr. Lundergan filed a Motion for

Extension of Time to report to Ashland FCI. [R. 392.]

                                                   II

                                                   A

        Section 3143 of Title 18 sets out the conditions under which a defendant may be released

pending appeal. The statute provides that a defendant must show: (1) by clear and convincing

evidence that he is not a flight risk and does not pose a danger to the safety of others or the

community; and (2) that the appeal is not for delay and raises a substantial question of law or fact

that is likely to result in reversal, an order for a new trial, a sentence that does not include a term

of imprisonment, or a reduced sentence to a term of imprisonment less than the total of the time

already served plus the expected duration of the appeal process. See United States v. Myers,

2019 WL 7425387, at *5 (6th Cir. Nov. 19, 2019) (citing 18 U.S.C. § 3143(b)). The defendant

bears the burden of overcoming the statutory presumption of detention. United States v.

Chilingirian, 280 F.3d 704, 709 (6th Cir. 2002) (citing United States v. Vance, 851 F.2d 166, 168



                                                   2
Case: 5:18-cr-00106-GFVT-MAS Doc #: 393 Filed: 01/25/21 Page: 3 of 13 - Page ID#:
                                    10916



(6th Cir. 1988)). In determining whether to detain or release a defendant, the Court may

consider several factors, including: (1) the nature and seriousness of the offense charged, (2) the

weight of evidence against the defendant; (3) the defendant’s character, physical and mental

condition, family and community ties, past conduct, history relating to drug or alcohol abuse, and

criminal history; and (4) the nature and seriousness of the danger to any person or the community

that would be posed by the defendant’s release. United States v. Vance, 851 F.2d 166, 169-70

(6th Cir. 1988) (citing United States v. Delker, 757 F.2d 1390, 1398-99 (3d Cir. 1985)).

                                                 B

        Under the first prong of the § 3143 analysis, the Government concedes that Mr.

Lundergan is not a danger to the community but argues that Mr. Lundergan has failed to

demonstrate by clear and convincing evidence that he is not a flight risk. [R. 384 at 4.] As

evidence of Mr. Lundergan’s risk of flight, the Government points to his age, the prison sentence

he is facing, the fact that he was convicted of multiple crimes involving deception, and his

substantial financial resources. Id.

       Here, the mere fact that Mr. Lundergan received a sentence for crimes involving

deception is not sufficient to establish an ability or willingness to flee from custody. See

Chilingirian, 280 F.3d at 708–09 (noting that the district court found defendant convicted of

money laundering and sentenced to thirty-seven months imprisonment did not pose a flight risk).

Further, while Mr. Lundergan may have substantial financial resources, his advanced age, lack of

criminal history, and compliance with all release conditions militate against finding that he has

the ability or willingness to flee from custody. See Vance, 851 F.2d at 169-70 (listing factors to

consider in determining whether to detain or release a defendant). Mr. Lundergan is a native of




                                                 3
Case: 5:18-cr-00106-GFVT-MAS Doc #: 393 Filed: 01/25/21 Page: 4 of 13 - Page ID#:
                                    10917



Kentucky and has a large extended family that also resides in Kentucky, and he is a Kentucky

business owner who is responsible for dozens of employees. [R. 377-1 at 6.]

       Mr. Lundergan’s age, deep family and professional ties to Kentucky, lack of criminal

history, and compliance with all release conditions are factors demonstrating that Mr. Lundergan

is not a flight risk. Therefore, the Court finds by clear and convincing evidence that Mr.

Lundergan satisfies the first prong of the § 3143 analysis.

       As to the second prong, the Court finds as a preliminary matter that the appeal is not for

the purpose of delay, and that the appeal presents a substantial question of law that, if decided in

Mr. Lundergan’s favor, would result in reversal or an order for a new trial. “[A]n appeal raises a

substantial question when the appeal presents a ‘close question or one that could go either way’

and that question ‘is so integral to the merits of the conviction that it is more probable than not

that reversal or a new trial will occur if the question is decided in the defendant’s favor.’”

United States v. Pollard, 778 F.2d 1177, 1182 (6th Cir. 1985) (citing United States v. Powell,

761 F.2d 1227, 1233–34 (8th Cir. 1985)). A substantial question is “one which is either novel,

which has not been decided by controlling precedent, or which is fairly doubtful.” United States

v. Roth, 642 F. Supp. 2d 796, 798 (E.D. Tenn. 2009) (quoting United States v. Miller, 753 F.2d

19, 23 (3d Cir. 1985). The district court does not need to find that it committed reversible error

under the statute. Pollard, 778 F.2d at 1181–82. The district court also does not have to show

that it is “likely or probable that [the defendant] will prevail on the issue on appeal.” United

States v. Powell, 761 F.2d 1227, 1234 (8th Cir. 1985).

       Here, Mr. Lundergan presents three issues that he contends are “close questions” that

“could go either way:” (1) a novel constitutional challenge to the application of the corporate-

contribution ban, (2) the failure of the jury instructions to adequately distinguish between



                                                  4
Case: 5:18-cr-00106-GFVT-MAS Doc #: 393 Filed: 01/25/21 Page: 5 of 13 - Page ID#:
                                    10918



“contributions” and “expenditures,” and (3) the admission of other-acts evidence on which the

government relied. [R. 377-1 at 8.] Each of these issues will be addressed in turn.

                                                  a

       The first question of law presented by Mr. Lundergan concerns the constitutionality of

the contribution ban as applied in this case. [R. 377-1 at 9.] Mr. Lundergan argues that the

“corporate-contribution ban as applied to an intrafamilial contribution” presents “complex

questions of constitutional law.” Id. This Court initially rejected Mr. Lundergan’s constitutional

challenge, finding that the ban applied to Mr. Lundergan’s business and that there was no legal

reason to carve out an exception to the ban as applied to corporations held by immediate family

members. [R. 66 at 17.]

       In arguing that this issue presents a substantial question, Mr. Lundergan points to

McCutcheon v. Fed. Election Comm’n, and argues that the only “legitimate governmental

interest for restricting campaign finances” is “preventing corruption or the appearance of

corruption,” specifically quid pro quo corruption. 572 U.S. 185, 206–07 (2014). Mr. Lundergan

argues that it is “the quid” and not the family relationship that “must create the threat of

corruption.” [R. 377-1 at 10.] Mr. Lundergan also points to evidence that the FEC has declined

to impose civil enforcement of FECA’s contribution limits to intrafamily contributions and that

commissioners have described the issue as “thorny.” Id. at 12.

       In response, the Government argues that Mr. Lundergan was found guilty of conspiring

and causing illegal corporate contributions, not an “intrafamilial contribution,” and that there

exists no basis to exempt “a closely held, family-run corporation” from the rule against corporate

contributions. [R. 384 at 5.] To bolster its claims, the Government points to footnote fifty-nine

of Buckley v. Valeo, which states, “[a]lthough the risk of improper influence is somewhat



                                                  5
Case: 5:18-cr-00106-GFVT-MAS Doc #: 393 Filed: 01/25/21 Page: 6 of 13 - Page ID#:
                                    10919



diminished in the case of large contributions from immediate family members, we cannot say

that the danger is sufficiently reduced to bar Congress from subjecting family members to the

same limitations as nonfamily contributors.” 424 U.S. 1, 53 n.59 (1976).

          Given the fact that this is an as-applied constitutional challenge, the Court finds that the

impact of the contribution ban as applied to Mr. Lundergan is so integral to the merits of the

conviction that it is more probable than not that reversal or a new trial will occur if the question

is decided in Mr. Lundergan’s favor. Further, although the Court is confident in its ruling that

Buckley sets out the applicable standard that forecloses the exception Mr. Lundergan is seeking,

it recognizes that the issue of whether the contribution ban as applied to Mr. Lundergan is

constitutional is a novel question and is one that could go either way. See Roth, 642 F. Supp. 2d

at 798.

          As Mr. Lundergan states, the issue of contributions from immediate family members was

not the specific issue briefed and presented to the Supreme Court in Buckley and was relegated to

a footnote. [R. 377-1 at 11.] Further, the Supreme Court concluded in Citizens United v. Fed.

Election Comm’n that independent expenditures made by corporations “do not give rise to

corruption or the appearance of corruption.” 558 U.S. 310, 357 (2010). And in McCutcheon, the

Supreme Court declined to “parse the differences” between contributions and expenditures. 572

U.S. at 199. These opinions potentially open the door for footnote fifty-nine in Buckley

specifically, and the Buckley opinion in general, to be revisited. See Richard Briffault, The

Uncertain Future of the Corporate Contribution Ban, 49 Val. U.L. rev. 397, 448–49 (2015)

(“[I]f McCutcheon is signaling the Court’s abandonment of Buckley’s ‘relatively complaisant

review’ of contributions then the contribution ban will be difficult, if not impossible, to

sustain.”).



                                                    6
Case: 5:18-cr-00106-GFVT-MAS Doc #: 393 Filed: 01/25/21 Page: 7 of 13 - Page ID#:
                                    10920



       Because the Court finds that the question of whether the contribution ban as applied to

Mr. Lundergan is constitutional is a novel question that could go either way, and is one so

integral to the merits of the conviction that it is more probable than not reversal or a new trial

will result if decided in favor of Mr. Lundergan, the Court finds by clear and convincing

evidence that Mr. Lundergan has raised a substantial question of law on appeal under 18 U.S.C.

§ 3143(b)(1)(B).

                                                  b

       The second question of law presented by Mr. Lundergan is whether the jury instructions

adequately distinguished between contributions and expenditures. [R. 377-1 at 14.] The relevant

federal statutes prohibiting corporations from making campaign contributions to a federal

candidate or federal campaign committee are 52 U.S.C. §§ 30118 and 30109(d)(1)(a)(i). On

appeal, the Sixth Circuit reviews “jury instructions as a whole in order to determine whether they

adequately inform the jury of relevant considerations and provide a basis in law for aiding the

jury to reach its decision.” Hurt v. Commerce Energy, Inc., 973 F.3d 509, 523 (6th Cir. 2020).

Reversal is warranted only when the jury instructions “viewed as a whole, are ‘confusing,

misleading, and prejudicial.’” Id. (quoting Bridgeport Music, Inc. v. UMG Recordings, Inc.,

585 F.3d 267, 274 (6th Cir. 2009)).

       The parties submitted draft jury instructions with competing definitions of the term

“contribution.” Mr. Lundergan proposed that contribution be defined as giving to a campaign in

one of two ways: either (1) “giving money directly to a campaign,” or (2) “paying for some types

of things the campaign needs or wants to win an election in coordination with the candidate of

her campaign,” also known as in-kind donations. [R. 184 at 16.] The Government proposed the

following definition of contribution:



                                                  7
Case: 5:18-cr-00106-GFVT-MAS Doc #: 393 Filed: 01/25/21 Page: 8 of 13 - Page ID#:
                                    10921



       The term “contribution” includes any gift, subscription, loan, advance, or deposit
       of money or anything of value made by any person for the purpose of influencing
       any election for Federal office. The term “contribution” also includes the
       payment by any person of compensation for the personal services of another
       person which are rendered to a political committee without charge for any
       purpose. The term “contribution” further includes any direct or indirect payment,
       distribution, loan, advance, deposit, or gift of money, or any services, or anything
       of value to any candidate, campaign committee, or political party, in connection
       with any election to the office of United States Senator, or a primary election held
       to select candidate for such election.

[R. 185 at 22.]

       During the charge conference, on the issue of whether a corporation could make

unlimited independent expenditures so long as there was no coordination, the United States

argued that the Court’s proposed instructions, drafted after considering those offered by the

parties, were both confusing and a misstatement of the law. [R. 306 at 174–75.] Counsel for Mr.

Lundergan responded that the jury instructions as to that issue were “an absolute 100 percent

correct statement of the law, and far from confusing.” [R. 306 at 176.] Over the Government’s

objection, that language was included in the final jury instructions. After a robust discussion

between the parties at the charge conference, the following definition of “contribution” was

included in the jury instructions:

       [T]he term “contribution” includes any gift, subscription, loan, advance or deposit
       of money or anything of value made by any person for the purpose of influencing
       any election for federal office. The term “contribution” also includes the payment
       by any person of compensation for the personal services of another person which
       are rendered to a political committee without charge for any purpose. Finally, the
       term “contribution” also includes any direct or indirect payment, distribution,
       deposit, or gift of money, or any services, or anything of value to any candidate or
       campaign committee in connection with any election to the Office of United
       States Senator.

       A person may also make “contributions” in the form of expenditures that are
       coordinated with the campaign. . . . The term “expenditure” includes any
       purchase, payment, distribution, loan, advance, deposit, or gift of money or
       anything of value made by any person for the purpose of influencing any election
       for federal office, as well as a written contract, promise, or agreement to make an


                                                 8
Case: 5:18-cr-00106-GFVT-MAS Doc #: 393 Filed: 01/25/21 Page: 9 of 13 - Page ID#:
                                    10922



         expenditure. A corporation, on the other hand, if there is no coordination, can
         make unlimited independent expenditures.

[R. 298 at 25–26.]

         Mr. Lundergan now argues that the jury instructions as a whole “left the standards

muddled and uncertain,” thereby rendering the instructions “defective.” [R. 377-1 at 14, 17.]

Mr. Lundergan points to overlap in the definitions of “contribution” and “expenditure” as an area

of potential confusion for the jury, and states that a “critical distinction” between contributions

and expenditures, the fact that contributions are made “to” a candidate or campaign, was not

clearly explained to the jury. Id. at 15. In response, the Government argues that the instructions

clearly defined the disputed terms “from the very first sentence” and that the instructions “left no

room for the jury to treat an independent expenditure as a contribution.” [R. 384 at 8.] In reply,

Mr. Lundergan argues that the Government merely cherry-picked portions of the jury

instructions when making its argument and failed to look at the instructions as a whole. [R. 386

at 7.]

         Once again, although the Court is confident in its ruling, distinguishing between

contributions and expenditures given the statutory language and subsequent caselaw is not

without some room for fair disagreement. See McCutcheon, 572 U.S. at 231–32 (Thomas, J.,

concurring) (“[c]ontributions and expenditures are simply ‘two sides of the same First

Amendment coin,’ and our efforts to distinguish the two have produced mere ‘word games’

rather than any cognizable principle of constitutional law”). Whether the jury found that Mr.

Lundergan made independent expenditures or contributions was a critical distinction in

determining guilt, and therefore is so integral to the merits of the conviction that reversal or a

new trial could very well occur if the question were decided in Mr. Lundergan’s favor. See

Pollard, 778 F.2d at 1182.


                                                  9
Case: 5:18-cr-00106-GFVT-MAS Doc #: 393 Filed: 01/25/21 Page: 10 of 13 - Page ID#:
                                    10923



        The Court finds that the question of whether the jury instructions adequately

 distinguished between contributions and expenditures is one that could go either way, and is one

 so integral to the merits of the conviction that it is more probable than not reversal or a new trial

 will result if decided in favor of Mr. Lundergan. Therefore, the Court finds by clear and

 convincing evidence that Mr. Lundergan has raised a substantial question of law on appeal as to

 this issue under 18 U.S.C. § 3143(b)(1)(B).

                                                   c

        The final question of law presented by Mr. Lundergan is whether the Court properly

 admitted Mr. Lundergan’s prior conduct as other-acts or res gestae evidence. [R. 377-1 at 17.]

 The appellate court will vacate the Court’s verdict only if admission of the evidence constituted

 an abuse of discretion. See, e.g., United States v. English, 785 F.3d 1052, 1055 (6th Cir. 2015)

 (“We review for an abuse of discretion the district court’s decision to admit [Rule 404(b)]

 evidence.”); United States v. Till, 434 F.3d 880, 883 (6th Cir. 2006) (“We review evidentiary

 rulings of [res gestae evidence] for abuse of discretion.”).

        Over Mr. Lundergan’s objection, this Court permitted the Government to admit evidence,

 either as res gestae evidence or other-acts evidence under Rule 404(b), of payments Mr.

 Lundergan made in 2011 and 2015 to help elect his daughter to the office of Kentucky Secretary

 of State. Id. Mr. Lundergan argues that the evidence lacks the temporal proximity and causal

 relationship to be admissible as res gestae evidence, and that under Rule 404(b), the probative

 value was substantially outweighed by the prejudice caused by admission. Id. at 17–19. The

 Government argues in response that the payments were temporally proximate and causally

 related to the charged conduct. [R. 384 at 10.] Furthermore, the Government argues that the

 payments were probative of Mr. Lundergan’s “knowledge, intent, and absence of mistake” and



                                                  10
Case: 5:18-cr-00106-GFVT-MAS Doc #: 393 Filed: 01/25/21 Page: 11 of 13 - Page ID#:
                                    10924



 therefore admissible under Rule 404(b). Id. at 11. The Government also argues that the Court

 properly determined that the probative value of the evidence was not substantially outweighed by

 the danger of unfair prejudice under Rule 403. Id. at 13.

         Upon further review, the Court remains confident in its ruling that admission of the

 evidence was appropriate. The prior payments demonstrated a causal, temporal or spatial

 connection required for the admission of res gestae evidence. See United States v. Hardy, 228

 F.3d 745, 748 (6th Cir. 2000). Furthermore, although the evidence was prejudicial to Mr.

 Lundergan, “mere prejudice is not enough.” United States v. Crump, 934 F.2d 947, 955 (8th Cir.

 1991); see also Koloda v. General Motors Parts Div., Gen. Motors Corp., 716 F.2d 373, 378 (6th

 Cir. 1983) (quoting Dollar v. Long Mfg., N.C., Inc., 561 F.2d 613, 618 (5th Cir. 1977))

 (“Virtually all evidence is prejudicial or it isn’t material. The prejudice must be ‘unfair.’”)

 Here, the earlier payments were probative of Mr. Lundergan’s knowledge, intent, and absence of

 mistake. Furthermore, despite Mr. Lundergan’s contention that the Government made

 “extensive use” of the other-acts evidence, the Government relied on a plethora of evidence

 throughout trial and in the closing argument. 1 [R. 377-1 at 22.]

         Ultimately, the Court does not find by clear and convincing evidence that Mr.

 Lundergan’s third argument presents a substantial question of law likely to result in reversal or a

 new trial. However, given the Court’s findings on Mr. Lundergan’s first two arguments, the

 Court will grant Mr. Lundergan’s motion for release pending appeal.




 1
   Mr. Lundergan’s trial lasted five weeks. The daily transcripts of the trial proceedings add up to 5,129 pages in
 length, and the United States’ exhibit list included 459 exhibits. [R. 186.] The length of the trial and number of
 exhibits indicate that although the United States incorporated the other-acts evidence into its case against Mr.
 Lundergan, the Government did not excessively rely on the prior-acts evidence to the exclusion of other evidence.

                                                         11
Case: 5:18-cr-00106-GFVT-MAS Doc #: 393 Filed: 01/25/21 Page: 12 of 13 - Page ID#:
                                    10925



                                                 III

        In granting Mr. Lundergan’s motion, the Court is cognizant of the short length of the

 sentence imposed and the risk that the sentence could be served in whole or in significant part

 before Mr. Lundergan’s appeal is decided. See United States v. Sweet, 630 F.3d 477, 480 (6th

 Cir. 2011) (noting that the district court granted the defendant’s motion for release pending

 appeal because of the short length of the imposed sentence and fear that the sentence could be

 served before the defendant’s appeal was decided).

        Therefore, for all the reasons stated above, the Court finds by clear and convincing

 evidence that Mr. Lundergan is not likely to flee or pose a danger to the safety of others or the

 community, and that his appeal is not for the purpose of delay and raises substantial questions of

 law that are novel and could go either way.

        Accordingly, and the Court being sufficiently advised, it is hereby ORDERED as

 follows:

    1. Mr. Lundergan’s Motion for Release Pending Appeal [R. 377] is GRANTED;

    2. Mr. Lundergan shall remain free on bond pending appeal in accordance with 18 U.S.C. §

        3142(b) and upon the same conditions as his current bond;

    3. Mr. Lundergan’s Motion to Supplement [R. 389] is DENIED AS MOOT;

    4. Mr. Lundergan’s Motion to Extend Report Date [R. 392] is DENIED AS MOOT; and

    5. The Clerk of the Court is directed to provide a copy of this Order to the United States

        Probation Office, and the United States Marshals Service.

        This the 25th day of January, 2021.




                                                 12
Case: 5:18-cr-00106-GFVT-MAS Doc #: 393 Filed: 01/25/21 Page: 13 of 13 - Page ID#:
                                    10926




                                       13
